EXHIBIT 10.4
[*] denotes confidential information omitted and filed separately with the
Securities and Exchange Commission pursuant to a request for confidential
treatment under Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.
EXECUTION COPY
AMENDMENT NO. 2 to UNSECURED SUBORDINATED LOAN AGREEMENT
          THIS AMENDMENT NO. 2 to UNSECURED SUBORDINATED LOAN AGREEMENT (this
“Amendment”) is being executed and delivered as of September 15, 2008, by and
among MIDWAY GAMES INC., a Delaware corporation (the “Borrower”), as Borrower,
and NATIONAL AMUSEMENTS, INC., a Maryland corporation, as Lender (the “Lender”).
All capitalized terms used herein without definition shall have the same
meanings as set forth in the hereinafter identified and defined Credit
Agreement.
W I T N E S S E T H:
          WHEREAS, the Lender and the Borrower have entered into that certain
Unsecured Subordinated Loan Agreement, dated as of February 29, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and
          WHEREAS, the Borrower has requested that the Lender agree to amend the
Credit Agreement, as set forth herein, and the Lender has agreed to so amend the
Credit Agreement on the terms and conditions of this Amendment;
          NOW, THEREFORE, in consideration of the foregoing premises, the terms
and conditions stated herein, the representations and warranties of the Borrower
in Section 2 hereof, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower and the Lender,
such parties hereby agree as follows:
     1. Amendments. As of the date hereof, the Credit Agreement is hereby
amended as follows:
     “Factoring Agreement” shall mean that certain Factoring Agreement, dated as
of September 15, 2008, by and among Midway, as seller, the Lender, as purchaser,
and MAG, as servicer, as amended, restated, supplemented or otherwise modified
and in effect.
     “Segregated Accounts” shall mean any of (i) Midway’s deposit account number
[*] maintained with Bank of America, N.A., (ii) Midway’s deposit accounts number
[*] or [*] maintained with Wells Fargo Bank, National Association, or (iii) any
other deposit account designated by Midway as a “Permanent Segregated Account”
with the consent of the Lender.
     (b) The definition of “Permitted Disposition” appearing in Section 1.1 of
the Credit Agreement is hereby amended (i) to insert the additional clause,
“(l) sales of Accounts and related assets pursuant to the Factoring Agreement”
immediately after clause (k) therein and (ii) to redesignate the final clause in
such definition from “(l)” to “(m)”.
     (c) Section 2.1(b)(ii) of the Credit Agreement is hereby amended to insert
the words “(but excluding any amounts on deposit in any Segregated Account)”
immediately after the words “in the aggregate” appearing therein.

 



--------------------------------------------------------------------------------



 



     (d) Section 6.19 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
          6.19 Excess Cash. Unless otherwise agreed by the Lender, in the event
that the aggregate outstanding principal amount of all “Term Loans” and
“Advances” under and as defined in the Secured Loan Facility plus the aggregate
outstanding principal amount of all “Advances” under and as defined in the
Unsecured Loan Facility shall equal or exceed $40,000,000 as of the close of
business on the Business Day immediately preceding the last Business Day of any
calendar week (each such day, a “Testing Date”), on or before the close of
business on the Business Day following such Testing Date the Borrower shall
issue instructions to each depository bank or other financial institution at
which the Borrower or any of its Subsidiaries maintains deposit accounts (other
than any Segregated Account or any deposit accounts maintained in Japan or
Australia and excluding any amounts on deposit to cash collateralize any letter
of credit reimbursement obligations) to cause an amount equal to any excess in
increments of $1,000,000 of:

  i.   the then available cash balances in such accounts as of such Testing Date
after giving effect to all receipts and other payments due or owing to or from
such accounts, over     ii.   (a) Prior to the date Midway has designated with
the consent of the Lender a “Permanent Segregated Account” (as such term is
defined in the definition of “Segregated Account” hereunder), $14,000,000; or  
      (b) At any time thereafter, $10,000,000

to be transferred to the Lender’s Account on or before the Business Day after
such Testing Date (or, in the case of funds transferred from an account located
outside of the United States, the second Business Day after such Testing Date)
for application to the outstanding Obligations hereunder in accordance with the
terms hereof; provided that after giving effect to such application the
aggregate outstanding principal amount of the Advances hereunder shall not be
less than $10,000,000.
     (e) Section 7.13 of the Credit Agreement is hereby amended to insert the
words “for the Factoring Agreement, or” immediately after the word “Except”
appearing therein.
     (f) Article 8 of the Credit Agreement is hereby amended to delete the word
“or” appearing at the end of Section 8.15, to insert the word “; or” in place of
the period at the end of Section 8.16, and to insert the following new section
at the end of such Article:
 

*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

2



--------------------------------------------------------------------------------



 



     8.17 The occurrence of an “Event of Termination” under and as defined in
the Factoring Agreement.
     2. Representations and Warranties. The Borrower hereby represents and
warrants that after giving effect to the terms of this Amendment (i) no Default
or Event of Default has occurred and is continuing and (ii) the representations
and warranties contained in the Credit Agreement shall be true and correct in
all material respects on and as of the date hereof, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date).
     3. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to constitute one and the
same instrument. A signature page sent to the Lender or its counsel by facsimile
or other electronic means (including in portable document format (.pdf)) shall
be effective as an original counterpart signature.
     4. Section Titles. The section titles contained in this Amendment are and
shall be without substance, meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.
     5. Governing Law. The validity of this Amendment, the construction,
interpretation, and enforcement hereof, and the rights of the parties hereto
with respect to all matters arising hereunder or related hereto shall be
determined under, governed by, and construed in accordance with the laws of the
State of Illinois.
[Signature Pages Follow]
 

*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

3



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, this Amendment has been duly executed as of
the day and year first above written.

                  MIDWAY GAMES INC.,         as Borrower    
 
           
 
  By   /s/ Matthew V. Booty
 
        Title Interim President and Chief Executive Officer    

Signature Page to
Amendment No. 2
to Unsecured Subordinated Loan Agreement
 

*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 



--------------------------------------------------------------------------------



 



                  NATIONAL AMUSEMENTS, INC.,         a Maryland corporation, as
Lender    
 
           
 
  By:   /s/ Richard J. Sherman
 
        Title: Vice President    

Signature Page to
Amendment No. 2
to Unsecured Subordinated Loan Agreement
 

*   Information has been omitted and filed separately with the Securities and
Exchange Commission pursuant to a request for confidential treatment under
Rule 24b-2 under the Securities Exchange Act of 1934, as amended.

 